Grace, Ch. J.
(specially concurring). This proceeding was brought, by tbe petitioners for tbe purpose of procuring a prerogatory injunc-tional writ, to restrain tbe state canvassing board from canvassing tbe returns and announcing tbe result of tbe recall election of October 28th, 1921.
As a preliminary step in tbe bringing of tbe recall election, certain: petitions for tbe recall of the governor, attorney general and commissioner of agriculture were circulated. Each of tbe petitions apparently contained more than tbe requisite number of signers, that is, they were signed by presumptively legal voters in numbers greater than required by article 33 of the constitutional amendments. In this condition the petitions were presented to tbe secretary of state for filing. If tbe petitions were in proper form and contained tbe requisite number of signatures, it was bis ministerial duty to file them. He could *26not know from tbe face of the petitions whether all signatures on them were genuine, nor could he know from the inspection of them that some were fraudulent, if there were such, but he could properly presume, prima facie that all the signatures thereon were genuine and made in good faith, and, that presumption would continue until positive proof to the contrary is seasonably made to appear. The petitions were filed without any objection having been made to any of the signatures thereon. The secretary of state was required by the provision in question of the constitution to call an election to be held within forty-five days after the time the petitions were filed; lie did call the election, and within the forty-five days the election was held. The electors of the state decreed by a majority vote that the officers against whom recall petitions were filed, should be recalled, and at the same election elected in their stead others as their successors.
The recalled officers have in no way contested the election. They thus impliedly conceded the validity of the election. No one legally disputed the validity of the election except plaintiffs, who bring this proceeding in the relation of taxpayers, and this after state wide election has been held, as a result of the filing of the petitions. The petitioners had all of forty-five days which elapsed, between the filing of the petition and the day of election, to have brought a proceeding similar to the one they now bring. They did not do so. They slept upon their rights during all of that time, and now since the election, conducted at large expense, and since every elector has had an opportunity to vote upon the issues of the election, we think the plaintiffs are es-topped at this late time to maintain the proceeding which should have been maintained if at all during the period of time between the filing of the petitions and the date of the election.